Broyles, C. J.
1. “In a prosecution for burglary or for larceny from the house, or both, where the only evidence tending to connect the accused with the alleged offense is his unsatisfactorily explained possession of the recently stolen goods, the judge’s failure to give in charge to the jury, either with or without request, the provisions of section 1010 of the Penal Code (1910) as to the weight of circumstantial evidence, is error requiring the grant of a new trial, even though such evidence, together with proof of the corpus delicti, wall sustain a conviction if based on proper instructions.” Walker v. State, 31 Ga. App. 519 (121 S. E. 130).
2. Under the above-stated ruling and the facts of the instant case, the court erred in failing to charge the law of circumstantial evidence, and thereafter in refusing to grant a new trial.

Judgment reversed.


Luke and Bloodworih, JJ., concur.